Seevis, J.
Tbis was a proceeding instituted by tbe United States district attorney, upon a libel of information, under tbe acts of congress relating thereto.
*235Tbe information alleged, in substance: That, on or about tbe 24tb day of December, 1873, near tbe Blackfoot Indian Agency, in Deer Lodge county, Montana Territory, and in tbe Indian country, tbe United States marshal for tbe Territory seized ten gallons of wbisky, two borses, and other property, in the possession of tbe respondent; and that tbe respondent was then unlawfully introducing said wbisky into said Indian country.
Tbe answer of tbe respondent denied tbe unlawful introduction by him of said wbisky into said Indian country, and averred that, at tbe time of said seizure, be was on his way through tbe Territory of Montana to Wboop-up in tbe British possessions; and that be was not seeking to dispose of, or introduce said wbisky into any Indian country within tbe jurisdiction of tbe United States.
Upon this issue, tbe case was tried by a jury, that found for tbe respondent.
Tbe district attorney moved for a new trial, and assigned as grounds therefor:
1. Error of law occurring at tbe trial.
2. That tbe verdict was against law.
3. That tbe instructions of the court were erroneous, and calculated to mislead tbe jury.
Tbe court overruled tbe motion, and rendered judgment upon the verdict. From this action, an appeal has been taken to this court.
Tbe record fails to set out any evidence that may have been introduced on tbe trial of tbe case, and we are unable to ascertain wherein there was error in tbe proceedings of tbe court below. But, assuming that such evidence was given as to call for tbe instructions, which were read to tbe jury, we cannot see wherein the court erred in instructing tbe jury.
Tbe manifest object and intent of tbe law, under which this proceeding was held, is shown by its title, which is as follows: “ To regulate trade and intercourse with tbe Indian tribes, and to preserve peace on tbe frontiers.” It was not intended by this act to prohibit tbe exploration or settlement of tbe public domain by persons, who were citizens of tbe United States, or bad declared their intention to become such, and might desire to carry with. them spirituous liquors for legitimate and lawful purposes. This *236would be tbe case, if tbe position taken by the district attorney is correct. If, then, sncb a person passes through the Indian country with spirituous liquors in his possession, without any intent to dispose of the same therein contrary to law, neither the liquors, nor any other species of property accompanying the same, are hable to seizure or forfeiture. Therefore, the judgment is affirmed.

Judgment affirmed.